NUMBER 13-08-00724-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


PATRICK KNESEK,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION

            Before Justices Rodriguez, Garza, and Benavides
               Memorandum Opinion by Justice Rodriguez

      Appellant Patrick Knesek challenges his conviction, pursuant to a guilty plea, for

engaging in organized criminal activity. See TEX . PENAL CODE ANN . § 71.02(a)(8) (Vernon

Supp. 2009). By one issue, which we reorganize and renumber as two, see TEX . R. APP.
P. 47.1, Knesek argues that: (1) his guilty plea was involuntary; and (2) the punishment

imposed by the trial court was illegal. We affirm.

                                               I. BACKGROUND 1

        Knesek was indicted four separate times for organized criminal activity in connection

with his involvement in an identity theft ring. The first three indictments—filed on May 15,

2008, June 12, 2008, and October 23, 2008—stated that "on or about December 5, 2007,"

Knesek "did then and there, with the intent to establish, maintain, or participate in a

combination or in the profits of a combination, . . . conspire to commit the offense of

Fraudulent Use of Identifying information . . . ."2 See TEX . PENAL CODE ANN . § 32.51(b)-(c)

(Vernon Supp. 2009).3 The final indictment, filed on November 13, 2008, included two

counts of engaging in organized criminal activity: count one alleged that Knesek conspired

to commit identity theft "on or about September 1, 2007 to December 5, 2007," see id.;

count two alleged that Knesek so conspired "on or about April 1, 2007 to August 31,

2007."4




        1
           Because this is a m em orandum opinion and the parties are fam iliar with the facts, we will not recite
them here except as necessary to advise the parties of the Court's decision and the basic reasons for it. See
T EX . R. A PP . P. 47.4. Moreover, the State filed no appellee's brief to assist us in the resolution of this case.
Accordingly, we decide this appeal based on the brief filed by Knesek and the record before us.

        2
            The October 23, 2008 re-indictm ent added the phrase "com m it" in addition to "conspire to com m it."

         3
          This version of section 32.51 of the penal code reflects am endm ents that becam e effective
Septem ber 1, 2007, and applies to any offense in which all elem ents of the crim e occurred after the effective
date. See T EX . P EN AL C OD E A N N . § 32.51 (Vernon Supp. 2009). The degrees of offense, and attendant
punishm ent levels, available under the am ended statute range from state jail felony to first degree felony. See
id. § 32.51(c).

        4
          An earlier version of section 32.51 applied to count two of the Novem ber 13, 2008 indictm ent
because the elem ents of that offense occurred prior to the effective date of the version am ended in 2007.
See Act of May 22, 2007, 80th Leg., R.S., ch. 631, § 1-3, sec. 32.51, 2007 T EX . G EN . L AW S 1204. Under the
earlier version, the only degree of offense was a state jail felony. See id.
                                                         2
        On November 21, 2008, Knesek was arraigned on the November 13 two-count

indictment. On December 3, 2008, Knesek pleaded guilty to both counts pursuant to a

plea agreement with the State, in which the State agreed to recommend punishment

between five and ten years' imprisonment for each count; Knesek agreed to the

punishment recommendation.                  The trial court accepted the punishment range

recommended by the State, sentenced Knesek to ten years' confinement for each count,

and ordered the sentences to run concurrently. The trial court also certified Knesek's

limited right to appeal, allowing an appeal only of matters "raised by written motion filed

and ruled on before trial."5 See TEX . R. APP. P. 25.2(a)(2)(A); TEX . CODE CRIM . PROC . ANN .

art 44.02 (Vernon 2006). This appeal followed.

                                          II. INVOLUNTARY PLEA

        By one issue, Knesek argues that his guilty plea was involuntary. However, "we

have no power to review an appeal by a criminal defendant of issues associated with the

voluntariness of a felony plea entered pursuant to an agreed punishment recommendation

that the trial court followed." Escochea v. State, 139 S.W.3d 67, 75 (Tex. App.–Corpus

Christi 2004, no pet.) (citing Cooper v. State, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001) (en

banc)). We are therefore without authority to review Knesek's voluntariness issue, and this

issue is overruled.



        5
            Prior to the final indictm ent, Knesek sought to enforce an alleged agreem ent between him and the
State by filing a m otion entitled Proposed Stipulation of Offenses and Punishm ent with the trial court on
October 23, 2008. In that m otion, Knesek urged that the State had agreed to recom m end lim iting the degree
of offense and punishm ent range in the case to a state jail felony because som e elem ents of the crim e
allegedly occurred prior to Septem ber 1, 2007, the effective date of certain am endm ents to the identity theft
statute that stiffened punishm ent for the crim e. However, at the tim e of Knesek's m otion, the indictm ent
reflected a date of offense of Decem ber 5, 2007, which triggered the am ended version of section 32.51. See
T EX . P EN AL C OD E A N N . § 32.51 (Vernon Supp. 2009). The trial court denied the m otion on Novem ber 12,
2008.
                                                       3
                                                III. ILLEGAL SENTENCE

         By a second issue, although he never clearly explains it as such, Knesek appears

to contend that the ten-year sentence imposed by the trial court for count two was illegal.6

However, Knesek cites no authority supporting this argument and provides us with no

"clear and concise" argument for this apparent contention. See TEX . R. APP. P. 38.1(i).

Knesek has therefore waived this issue on appeal. See Cardenas v. State, 30 S.W.3d
384, 393 (Tex. Crim. App. 2000) (en banc) (concluding that an appellant waived

consideration of an issue on appeal by failing to include authority or argument). His

second issued is overruled.

                                                   IV. CONCLUSION

         The judgment of conviction is affirmed.7


                                                                   NELDA V. RODRIGUEZ
                                                                   Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the
11th day of March, 2010.




         6
           Knesek appears to be attem pting to bring this appeal from his pre-trial m otion that was denied by the
trial court. See T EX . R. A PP . P. 25.2(a)(2)(A); T EX . C OD E C RIM . P R O C . A N N . art 44.02 (Vernon 2006). However,
we need not address Knesek's argum ent in that context because an illegal sentence can be challenged at any
tim e. See Ex parte Rich, 194 S.W .3d 508, 513 (Tex. Crim . App. 2006) (holding that a defect that renders a
sentence void m ay be raised at any tim e); see also T EX . R. A PP . P. 47.1.

         7
          W e note that Knesek's avenues for relief are not com pletely foreclosed by our decision; m eritorious
claim s of involuntary pleas and illegal sentences m ay be raised by other procedures such as m otions for
habeas corpus. See Ex parte Rich, 194 S.W .3d at 511; Cooper v. State, 45 S.W .3d 77, 82 (Tex. Crim . App.
2001) (en banc). "These procedures are not only adequate to resolve [such] claim s . . . but they are superior
to appeal in that the claim m ay be supported by inform ation from sources broader than the appellate record."
Cooper, 45 S.W .3d at 82.



                                                             4